This is an appeal on questions of law from the Court of Common Pleas of Hamilton county, Ohio.
In this case the defendant admitted liability through the opening statement of its counsel. It sought, however, to introduce evidence tending to show that the amount of damages claimed by the plaintiff could not have been incurred, for the reason that the impact of the two vehicles involved was slight and trivial. The court excluded such evidence and refused counsel the right to then make a proffert. In so doing, the court committed error, prejudicial to defendant. The court also in questioning the plaintiff framed certain questions in a manner which could not be otherwise than prejudicial to the rights of the defendant.
For the reasons given, the judgment of the Court of Common Pleas is reversed and the case remanded to that court for a new trial.
Judgment reversed.
ROSS, P.J., HILDEBRANT and MATTHEWS, JJ., concur. *Page 199